Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                   May 06, 2016

The Court of Appeals hereby passes the following order:

A16A0719. CITY OF COLUMBUS, GEORGIA et al. v. GREGORY D.
    COUNTRYMAN, SR. et al.

      In this case, a Marshall and Clerk of the Columbus Municipal Court sued the
City of Columbus, its mayor, and council members, contending they were deprived
of their rights, duties and obligations as elected officials with regard to the budget
process. The suit sought, among other things, injunctive relief, declaratory relief, and
attorneys fees in their personal and official capacities. The defendants moved to
dismiss all claims. The trial court found that the claims for injunctive relief were
barred by sovereign immunity, but declined to dismiss the remaining claims. The
defendants filed a direct appeal in the Supreme Court, which transferred the case here.
They argue that sovereign immunity barred additional claims.
      On March 25, 2016, the Supreme Court of Georgia issued an opinion holding
that the collateral order doctrine, which provided a right of direct appeal from certain
interlocutory rulings, no longer applies to cases of sovereign, official, qualified, or
other immunity. Rivera v. Washington, __ Ga. __ (Case No. S15G0887, decided
March 25, 2016). The Supreme Court of Georgia has confirmed that Rivera applies
to cases pending on appeal. Kliesrath et al. v. Estate of Audrecas Davis et al., __ Ga.
__ (Case No. S15G1206, decided April 26, 2016). Thus, the defendants in this case
were required to follow the interlocutory appeal procedures of OCGA § 5-6-34 (b)
to obtain immediate appellate review of their immunity arguments. Because the
defendants failed to follow the required appellate procedure, we lack jurisdiction.
Accordingly, the appeal is DISMISSED.
Court of Appeals of the State of Georgia
                                     05/06/2016
       Clerk’s Office, Atlanta,____________________
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.